Citation Nr: 1228737	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to initial increased rating for left patellofemoral pain syndrome with degenerative joint disease, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than 23 years prior to his retirement in May 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a left knee disability and assigned a 10 percent disability rating, effective June 1, 2006.


FINDING OF FACT

Since June 1, 2006, the effective date of service connection, left patellofemoral pain syndrome with degenerative joint disease has been manifested by arthritis, complaints of pain and swelling, flexion to 130 degrees and normal extension.  Subluxation, instability, locking, impairment of the tibia or fibula, or ankylosis has not been found.


CONCLUSION OF LAW

Since June 1, 2006, the effective date of service connection, the criteria for a rating in excess of 10 percent for left patellofemoral pain syndrome with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010, 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

The Veteran has appealed the propriety of the initially assigned rating from the original grant of service connection. VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's Virtual VA claims file.  The Veteran has also been afforded VA examinations in July 2006 and in February 2010 in order to adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's left knee disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).   The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions of should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45 (2011); Johnson  v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's left knee disability has been rated as 10 percent disabling under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   DC 5010 pertains to arthritis.  DC 5260 pertains to limitation of flexion of the leg.  DC 5258, dislocation of semilunar cartilage,  DC 5259, symptomatic removal of semilunar cartilage, and DC 5261, which pertains to limitation of extension of the knee, are also potentially applicable in this instance.  38 C.F.R. § 4.71a, DCs 5010, 5258, 5259, 5260, 5261 (2011). 

In considering the applicability of other Diagnostic Codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5257 (instability), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the evidence does not reflect a finding of impairment of the tibia or fibula or genu recurvatum, and there have been no findings of instability of or ankylosis of the knee.  

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Turning to the evidence of record, on July 2006 VA examination, the Veteran reported intermittent lateral swelling of the left knee.  The knee was not weak or unstable.  There were no significant flare-ups.  The knee was painful when swollen.  Physical examination revealed no crepitus or swelling.  Range of motion testing revealed extension to 0 degrees and flexion to 130 degrees, without pain.  The knee was stable.  X-rays showed minimal degenerative joint disease of the knee.  The diagnosis was patellofemoral syndrome of the left knee with minimal degenerative joint disease.

Private treatment records reflect that in October 2007, the Veteran reported having trouble running and climbing stairs.  There was no effusion of the knee.  There was evidence of a meniscal cyst.  There was medial lateral tenderness.  There was mild medial joint line tenderness.  Stability testing was negative.  X-rays showed arthritis.  The diagnosis was patellofemoral arthritis, old lateral meniscal tear, and lateral meniscal tear.  The Veteran underwent a series of injections for knee pain over the next three months.

In June 2008, the Veteran stated that when walking up and down steps, he had to use an arm railing and place both feet before ascending to the next step.  He had undergone five injections for knee pain.

Private treatment records reflect that in December 2008, the Veteran underwent arthroscopy, partial lateral meniscectomy, and chondroplasty of the left knee.  He had flexion to 95 degrees and terminal extension.  There was some mild effusion.  In January 2009, flexion was from 90 to 95 degrees.  There was full extension.  The meniscal cyst was gone.  He was to continue therapy for full flexion recovery.  In February 2009, he had full range of motion.  There was mild effusion.  In March 2009, he underwent a left lateral meniscal allograft transplantation.  Immediately following the surgery, he was not able to lift the leg.

At a June 2009 hearing before a decision review officer, the Veteran reported that when he had the meniscal cyst, it was sore to the touch and limited his ability to move.  When his knees swelled up, he would have to hold on to the railing when walking down the stairs.  He was currently in rehabilitation for the meniscal graft.  He had a desk job while recovering.  Prior to the surgery, he had pain on repetitive use when going up and down the stairs.  He was currently wearing a brace on the left knee when walking.

On December 2010 VA examination, the Veteran reported pain, stiffness, and weakness of the left knee.  He denied instability of the knee.  There were no episodes of locking of the knee or effusions of the joint.  There was some swelling reported.  He denied flare-ups.  He reported that he could stand for more than one but less than three hours.  He could walk one to three miles.  He always wore a knee brace.  Physical examination revealed normal gait.  There was guarding of movement of the left knee.  There was evidence of crepitation and clicks and snaps.  There was no grinding or instability.  Range of motion of the knee revealed flexion to 145 degrees and extension to 0 degrees, with evidence of pain on active motion.  There was no evidence of additional limitation on repetitive testing.  X-ray of the knee showed degenerative osteoarthritis.  The diagnosis was acute residual of left knee lateral meniscus allograft repair with degenerative osteoarthritis.  The Veteran was employed as a full-time investigator.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Range of motion testing on July 2006 and February 2010 VA examinations revealed normal extension and flexion limited to 130 degrees.  Extension limited to 0 degrees and flexion limited to 130 degrees does not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted in this case.  In that regard, the Board notes that although immediately following the two left knee surgeries, in December 2008 and in March 2009, the Veteran experienced decreased motion of the knee, it is clear that such findings exemplify temporary exacerbations of the left knee disability, as shortly thereafter, and on February 2010 VA examination, flexion and extension of the left knee had returned to normal and in 2010, were 145 and 0, respectively.  Thus, the Board finds that those acute findings on their own do not warrant a higher rating as they do not reflect a worsening of the Veteran's left knee disability.  However, even the findings following surgery do not reflect limitation of motion to a compensable degree.  

The Board has determined that the Veteran is not entitled to a compensable rating under either DC 5260 or 5261, based upon an analysis of his recorded ranges of motion.  Because he did not meet the criteria for a compensable rating under either diagnostic code, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  In this case, the evidence does not support the assignment of a compensable rating under either of DC 5260 or DC 5261. 

Next, DCs 5003 and 5010, which pertain to degenerative and traumatic arthritis, are for consideration.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X ray confirmation of the affected joint will warrant a 10 percent rating under Diagnostic Codes 5003 and 5010.  Also, under Diagnostic Codes 5003 and 5010, a 10 percent rating may apply where limitation of motion is absent, but there is X-ray evidence of arthritis involving two or more major joints or involving two or more minor joint groups.  A 20 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  In this case, the Veteran is already in receipt of a 10 percent rating under this criteria for noncompensable limitation of motion of the joint with arthritis.   The left knee is considered one major joint.  Accordingly, because the left knee disability does not affect two major joints or joint groups, a higher 20 percent rating is not warranted.

Lastly, the Board has considered whether a higher or separate rating is warranted under DC 5258 an 5259.  Under DC 5258, a 20 percent rating is warranted where there is dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 (2011). However, the objective medical evidence does not demonstrate dislocation of semilunar cartilage at anytime during the appeal period, including prior to the knee surgery.  Although the Veteran has complained of episodes of swelling of the left knee, he has not complained of locking of the knee, and such a finding has not been made on examination.  Accordingly, a higher rating is not warranted under Diagnostic Code 5258.   DC 5259 provides for a 10 percent rating for symptomatic removal of semilunar cartilage.  In this case, there is evidence of removal of semilunar cartilage by way of meniscus repair.  However, a separate 10 percent rating is not warranted in this case because the Veteran's predominant disabling feature, limitation of motion of the knee with pain, is already compensated under DC 5010.  Thus, the Board finds that the evidence does not support a finding of left knee manifestations separate from that already contemplated in DC 5010 such that a separate rating would be warranted under DC 5259, which is also predicated on limitation of motion.  To do so would amount to impressible pyramiding.  38 C.F.R. § 4.14 (2011).

The Veteran contends that his left knee disability flares up with prolonged use, or, prior to the knee surgery, when exercising or when walking up and down the stairs.  However, even when the Veteran experienced flare-ups of his left knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the left knee would be restricted by pain or other factors to only 30 degrees flexion or 15 degrees extension.  VA examination has demonstrated flexion limited at most to 130 degrees when taking into account pain on movement and extension limited at most to 0 degrees.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the left knee being limited to a sufficient extent to warrant a higher rating or any separate rating at anytime during the appeal period.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for TDIU has not been raised by the record.  Specifically, the Veteran works full-time and has not stated that his left knee disability precludes employment.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability levels and symptomatology for his service-connected left knee disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected left knee disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's left knee disability has not warranted a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim, the claim must be denied.   


ORDER

A rating in excess of 10 percent for left patellofemoral pain syndrome with degenerative joint disease is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


